DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Degliobizzi US 2009/0008004.
Regarding claim 1, Degliobizzi discloses a dog pocket adapted to attach to a collar or harness of a pet, the dog pocket comprising: a first portion (Degliobizzi, Figure 3); a second portion (Degliobizzi, Figure 3) attached to the first portion and defining a pocket therebetween to receive one or more articles (Degliobizzi, abstract); a first strip (24) disposed proximate to a first longitudinal edge of the second portion and adapted to loop around the collar or harness to facilitate a removable attachment of the dog pocket with the collar or harness; and a second strip (24) disposed proximate to a second longitudinal edge of the second portion and adapted to loop around the collar or harness to facilitate a removable attachment of the dog pocket with the collar or harness of the pet.
Regarding claim 2, Degliobizzi further discloses a first hook and a fastener assembly having a first hook member attached to the first strip and a first loop member attached to the second portion and adapted to engage with the first hook member to facilitate the attachment of the dog pocket to the collar or harness of the pet (Degliobizzi, ¶0032).
Regarding claim 3, Degliobizzi further discloses a second hook and a fastener assembly having a second hook member attached to the second strip and a second loop member attached to the second portion and adapted to engage with the second hook member to facilitate the attachment of the dog pocket to the collar or harness the pet (Degliobizzi, ¶0032).
Regarding claim 4, Degliobizzi further discloses a pair of clips (22) to facilitate a secure attachment of the dog pocket with the collar or harness of the pet.
Regarding claim 6, Degliobizzi discloses a dog pocket adapted to attach to a collar or harness of a pet, the dog pocket comprising: a first portion (Degliobizzi, Figure 3); a second portion (Degliobizzi, Figure 3) attached to the first portion and defining a pocket therebetween to receive one or more articles; a first strip (24) disposed proximate to a first longitudinal edge of the second portion and adapted to loop around the collar or harness to facilitate a removable attachment of the dog pocket with the collar or harness; a second strip (24) disposed proximate to a second longitudinal edge of the second portion and adapted to loop around the collar or harness to facilitate a removable attachment of the dog pocket with the collar or harness; and a pair of clips (22) to facilitate a secure attachment of the dog pocket with the collar or harness of the pet.
Regarding claim 7, Degliobizzi further discloses a first hook and fastener assembly having a first hook member attached to the first strip and a first loop member attached to the second portion and adapted to engage with the first hook member to facilitate the attachment of the dog pocket to the collar or harness of the pet (Degliobizzi, ¶0032).
Regarding claim 8, Degliobizzi further discloses a second hook and fastener assembly having a second hook member attached to the second strip and a second loop member attached to the second portion and adapted to engage with the second hook member to facilitate the attachment of the dog pocket to the collar or harness of the pet (Degliobizzi, ¶0032).

Claim(s) 1-3, and 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baker US 2006/0054107.
Regarding claim 1, Baker discloses a dog pocket adapted to attach to a collar or harness of a pet, the dog pocket comprising: a first portion; a second portion attached to the first portion and defining a pocket therebetween to receive one or more articles (Baker, ¶0025); a first strip (12) disposed proximate to a first longitudinal edge of the second portion and adapted to loop around the collar or harness to facilitate a removable attachment of the dog pocket with the collar or harness; and a second strip (14) disposed proximate to a second longitudinal edge of the second portion and adapted to loop around the collar or harness to facilitate a removable attachment of the dog pocket with the collar or harness of the pet.
Regarding claim 2, Baker further discloses a first hook and a fastener assembly having a first hook member attached to the first strip and a first loop member attached to the second portion and adapted to engage with the first hook member to facilitate the attachment of the dog pocket to the collar or harness of the pet (Baker, ¶0021).
Regarding claim 3, Baker further discloses a second hook and a fastener assembly having a second hook member attached to the second strip and a second loop member attached to the second portion and adapted to engage with the second hook member to facilitate the attachment of the dog pocket to the collar or harness the pet (Baker, ¶0021).
Regarding claim 5, Baker further discloses the dog pocket includes a waterproof material (Baker, ¶0021). 

Claim(s) 1, 4, 6, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Woolley et al CA 2363435.
Regarding claim 1, Woolley discloses a dog pocket (10) adapted to attach to a collar or harness of a pet, the dog pocket comprising: a first portion; a second portion attached to the first portion and defining a pocket therebetween to receive one or more articles; a first strip (30, 32) disposed proximate to a first longitudinal edge of the second portion and adapted to loop around the collar or harness to facilitate a removable attachment of the dog pocket with the collar or harness; and a second strip (34, 36) disposed proximate to a second longitudinal edge of the second portion and adapted to loop around the collar or harness to facilitate a removable attachment of the dog pocket with the collar or harness of the pet.
Regarding claim 4, Woolley further discloses a pair of clips (52) to facilitate a secure attachment of the dog pocket with the collar or harness of the pet.
Regarding claim 6, Woolley discloses a dog pocket (10) adapted to attach to a collar or harness of a pet, the dog pocket comprising: a first portion; a second portion attached to the first portion and defining a pocket therebetween to receive one or more articles; a first strip (30, 32) disposed proximate to a first longitudinal edge of the second portion and adapted to loop around the collar or harness to facilitate a removable attachment of the dog pocket with the collar or harness; a second strip (34, 36) disposed proximate to a second longitudinal edge of the second portion and adapted to loop around the collar or harness to facilitate a removable attachment of .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woolley et al CA 2363435 in view of Baker US 2006/0054107.
Regarding claims 5 and 9, Woolley discloses the device of claims 1 and 6, respectively. Not disclosed is the material of the pocket. Baker teaches a dog pocket made of waterproof material (Baker, ¶0021).It would have been obvious to one of ordinary skill in the art at the time of the invention for the dog pocket of Woolley to be made of waterproof material, as taught by Baker, as to ensure that the pocket was easily cleanable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)272-7881. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michener Joshua can be reached on 571.272.1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTEN C HAYES/Primary Examiner, Art Unit 3642